Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
A method for recognizing an electrical oscillation in an electrical power supply system, which comprises the steps of: determining an electrical oscillation variable for at least one measuring point in the electrical power supply system; calculating parameters of the electrical oscillation on a basis of a time curve of the electrical oscillation variable for the at least one measuring point; adapting a number of successive values of the electrical oscillation variable from which the parameters of the electrical oscillation are calculated dynamically to a sequence of values of the electrical oscillation variable; and deducing a presence and type of the electrical oscillation using the parameters.
	The abstract idea in the claim limitations have been highlighted in bold above.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall within the mental process grouping and the mathematical concepts grouping. 
For example, the limitation “determining an electrical oscillation variable for at least one measuring point in the electrical power supply system; calculating parameters of the electrical oscillation on a basis of a time curve of the electrical oscillation variable for the at least one measuring point; the parameters of the electrical oscillation are calculated dynamically to a sequence of values of the electrical oscillation variable” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I), while the limitation “adapting a number of successive values of the electrical oscillation variable; deducing a presence and type of the electrical oscillation using the parameters” falls into the grouping of subject matter when recited as such in a claim limitation that covers Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 13 recite similar abstract ideas.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The preambles:  " A method” (Claim 1); and “A device” (Claim 13) are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use. 
	In conclusion, under the Step 2A, Prong Two, there are no additional elements considered individually and in combination with the other claim elements that are meaningful and reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because no additional elements/steps that are not well-understood and conventional in the relevant art are recited (For example, Litzinger, Trudnowski and Piel discloses method and device for recognizing an electrical oscillation in an electrical power supply system). 	
The independent claim, therefore, is not patent eligible.
With regards to the dependent claims, claims 2-12, and 14 do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 2, 7, and 9 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Litzinger et al. (US 20140350873 A1), hereinafter ‘Litzinger’, in view of Trudnowski et al. (US 20130204557 A1), hereinafter ‘Trudnowski’.

With regards to Claim 1, Litzinger discloses A method for recognizing an electrical oscillation in an electrical power supply system (This object is achieved according to the invention by a method for generating a signal indicating an oscillation of an electrical variable (e.g. current, voltage, power, impedance) in an electrical energy supply network [0009]; the evaluating device 13 determines a state variable characterizing an oscillation state of the electrical energy supply network [0037]); which comprises the steps of: determining an electrical oscillation variable for at least one measuring point in the electrical power supply system (current and/or phasor voltage measurement values are recorded synchronously at least at one measuring site in the electrical energy supply network by means in each case of a phasor measuring device… the control center system calculates a state variable characterizing an oscillation state of the electrical variable (e.g. current, voltage, power, impedance) from current and/or phasor voltage measurement values associated with each other and investigates a profile of the state variable with regard to an existing oscillation in the energy supply network [0009]); calculating parameters of the electrical oscillation on a basis of a time curve of the electrical oscillation variable for the at least one measuring point (If an oscillation of the state variable exists, an amplitude characteristic value indicating an amplitude of the profile of the state variable and a damping characteristic value indicating a damping of an oscillation of the profile of the state variable are determined by the control center system [0009]; The control center system 10 evaluates the data sets D.sub.a, D.sub.b, and D.sub.c received from the measuring devices 12a-c and thus processes the transmitted current and phasor voltage measurement values. Since the data sets D.sub.a, D.sub.b, and D.sub.c also each contain the respective measuring time points, the control center system 10 can also determine the relevant measuring time point for each phasor measurement value [0035]; the evaluating device 13 determines a state variable characterizing an oscillation state of the electrical energy supply network [0037]; In order to investigate the state variable with regard to an oscillation present in the energy supply network, the necessary current and phasor voltage measurement values for calculating the state variable are accumulated over pre-selected time periods [0039]; For each excited frequency identified during the investigation, the existing value of the time-variable amplitude in the form of an amplitude characteristic value and the current value of a damping factor in the form of a damping characteristic value are calculated [0040]; An essential parameter for the possible effects of an oscillation in the energy supply network is the damping factor .xi. [0041]); adapting a number of successive values of the electrical oscillation variable from which the parameters of the electrical oscillation are calculated (In order to investigate the state variable with regard to an oscillation present in the energy supply network, the necessary current and phasor voltage measurement values for calculating the state variable are accumulated over pre-selected time periods [0039]… For each excited frequency identified during the investigation, the existing value of the time-variable amplitude in the form of an amplitude characteristic value and the current value of a damping factor in the form of a damping characteristic value are calculated [0040]); and deducing a presence and type of the electrical oscillation using the parameters (Using the evaluating device 13, the control center system 10 can either calculate one of the two state variables or both state variables and investigate these variables with regard to the presence of an oscillation in the electrical energy supply network [0038]; An oscillation of the state variable with a damping characteristic value of less than -5% with not too great an amplitude is typically regarded as non-critical [0041]; Undamped oscillations are particularly critical. A damping characteristic value of 0% corresponds to an amplitude which remains unchanged over time [0042]; As has been made clear above, oscillations have varying hazard potentials for the energy supply network depending on the value of the amplitude characteristic value and the damping characteristic value thereof [0043]).
However, Litzinger does not specifically disclose the parameters of the electrical oscillation are calculated dynamically to a sequence of values of the electrical oscillation variable.
Trudnowski discloses the parameters of the electrical oscillation are calculated dynamically (The process of FIG. 5 may be continuously performed, and accordingly different window sizes of data of the signal may be selected at different times for use in monitoring the oscillation energy of the signal and corresponding to the information present in the signal at the different moments in time [0055]; The window size of data which is processed may be referred to as a parameter of the analysis function. As discussed above according to one embodiment, a plurality of values (e.g., 10 sec.-60 min.) of the parameter may be provided, and one of the values may be selected corresponding to the content of the signal (e.g., amount of energy present or damping as discussed above [0056]; As discussed above in the above-described example embodiment, modal energy at a modal frequency of interest and damping may be analyzed during the result selection processing 50 to determine whether a window size of data less than a default window size may be utilized [0059]; The estimation of the oscillatory mode (e.g., frequency and damping) may be output 54 following the selection of the appropriate estimation of the oscillatory mode. As also shown in FIG. 3, the size of the window selected in the result selection 50 is applied at processing 52 to the time-series data being passed to mode shape estimation 53. For example, if result selection processing 50 selected a 10-minute window, the processing 52 uses a 10-minute window [0060]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litzinger, in view of Trudnowski, to dynamically calculate the parameters of the electrical oscillation to a sequence of values of the electrical oscillation variable to improve the oscillation detection resolution and sensitivity by selecting appropriate window sizes. 


With regards to Claim 2, Litzinger in view of Trudnowski, discloses the claimed invention as discussed in Claim 1.
Litzinger additionally discloses the electrical oscillation variable is electrical active power or a variable proportional to the electrical active power (current and/or phasor voltage measurement values are recorded synchronously at least at one measuring site in the electrical energy supply network by means in each case of a phasor measuring device… the control center system calculates a state variable characterizing an oscillation state of the electrical variable (e.g. current, voltage, power, impedance) from current and/or phasor voltage measurement values associated with each other and investigates a profile of the state variable with regard to an existing oscillation in the energy supply network [0009]).


With regards to Claim 7, Litzinger in view of Trudnowski, discloses the claimed invention as discussed in Claim 1.
 Litzinger additionally disclose transforming values of the electrical oscillation variable into a frequency domain for purposes of calculating the parameters (In order to investigate the state variable with regard to an oscillation present in the energy supply network, the necessary current and phasor voltage measurement values for calculating the state variable are accumulated over pre-selected time periods. When the data is complete, these values are transformed using, for example, a Fast Fourier Transform (FFT) or a Discrete Fourier Transform (DFT), into the frequency range in order possibly to identify the frequencies that are characteristic for the oscillation processes that are to be detected [0039]).
With regards to Claim 9 , Litzinger in view of Trudnowski, discloses the claimed invention as discussed in Claim 1.
 Litzinger additionally disclose calculating an amplitude and a damping of the electrical oscillation as the parameters of the electrical oscillation (If an oscillation of the state variable exists, an amplitude characteristic value indicating an amplitude of the profile of the state variable and a damping characteristic value indicating a damping of an oscillation of the profile of the state variable are determined by the control center system. Value pairs consisting of an amplitude characteristic value and an associated damping characteristic value are compared with hazard ranges present in a value range which indicate a particular hazard level of the oscillation in the energy supply network, while determining a hazard parameter and the signal indicating the oscillation is output depending on the hazard parameter [0009]).


With regards to Claim 10 , Litzinger in view of Trudnowski, discloses the claimed invention as discussed in Claim 1.
 Litzinger additionally disclose displaying the parameters on a display apparatus of a data processing device that monitors the electrical power supply system (The control center system 10 comprises an evaluating device 13 which is also connected to a configuration device 14 and a storage device 15. The control center system can also output a signal indicating an oscillation via a signal output 16 to an operating device of the network control center (e.g. a workstation with a display) (not shown in FIG. 1). The operating device can be either an external device or an integral component of the control center system 10 [0033]; The control center system 10 evaluates the data sets D.sub.a, D.sub.b, and D.sub.c received from the measuring devices 12a-c and thus processes the transmitted current and phasor voltage measurement values [0035]).


With regards to Claim 11 , Litzinger in view of Trudnowski, discloses the claimed invention as discussed in Claim 1.
 Litzinger additionally disclose generating a warning signal in a case where the parameters calculated indicate an undamped electrical oscillation (The signal indicating the oscillation can also be output in a different form, for example, as the value of the hazard parameter increases, in addition to the information content already addressed, the signal can also comprise further acoustic or visual warning indications (an alarm sound, flashing, a color coding). In order not to distract the operating personnel with excessively frequent signal outputs, it can also be provided that the signal is only output if a particular hazard parameter still exists even after expiry of a delay period or has not undershot a pre-determined minimum value [0047]).


With regards to Claim 12 , Litzinger in view of Trudnowski, discloses the claimed invention as discussed in Claim 1.
 Litzinger additionally disclose calculating a countermeasure suitable for damping the electrical oscillation if the warning signal is present (Phasor measurement values of this type are recorded at high sampling rates in order, for example, to be able to recognize load flows and possible network oscillations more accurately and if needed to introduce suitable countermeasures to avert unstable states as they make their presence felt [0005]; The manner and means of forming a signal indicating an oscillation as described has the advantage of the greatest possible sensitization of the operating personnel of control center systems to recognizing and precisely assessing oscillations by suitable detailing of the information made available with a signal. This is achieved, firstly, by means of a hazard parameter indicating the hazard level in relatively fine steps and, secondly, by sufficient detailing of the parameters describing the hazard level and indicating in advance the fundamental direction for implementing possible measures [0059]).


With regards to Claim 13 , Litzinger in view of Trudnowski, discloses the claimed limitations as discussed in Claim 1.


With regards to Claim 14 , Litzinger in view of Trudnowski, discloses the claimed limitations as discussed in Claim 1.
Litzinger additionally disclose determining the parameters of the electrical oscillation for at least two measuring points in the electrical power supply system (Alternatively thereto, it can also be provided that the state variable indicates a phase angle difference which signifies a phase angle enclosed between phasor voltage measurement values, wherein the phasor voltage measurement values have been recorded synchronously at two different measuring sites in the energy supply network. The embodiments described represent state variables which are particularly suitable for assessing any oscillation that is present [0011]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Litzinger, in view of Trudnowski, and in further view of Lovely et al. (CA 2802633 A1), hereinafter ‘Lovely’.
Litzinger in view of Trudnowski, discloses the claimed limitations as discussed in Claim 1.
However, Litzinger does not specifically disclose writing values of the electrical oscillation variable to a data buffer which is operated as a circular buffer.
Lovely discloses writing values to a data buffer which is operated as a circular buffer (the output data sequence created by each process step is stored in a corresponding circular buffer with enough capacity to ensure that subsequent process steps that use the data have access to what they need. (Such buffering is known to those skilled in the art and will not be discussed in detail here, p.68-69).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litzinger in view of Trudnowski, and in further view of Lovely, to write the electrical oscillation variable to a circular data buffer as known in the art of data processing to ensure efficient use of data storage medium and accessibility of data for subsequent steps.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Litzinger, in view of Trudnowski, and in further view of Liang et al. (CN106934124B), hereinafter ‘Liang’.
Litzinger in view of Trudnowski, discloses the claimed limitations as discussed in Claim 1.
However, Litzinger does not specifically disclose a length of a data window which defines which of the values of the electrical oscillation variable contained in the data buffer are used to calculate the parameters is dynamically adapted to the sequence of values of the electrical oscillation variable.
Liang discloses a length of a data window is dynamically adapted to calculate the parameter (step 1, selecting a measurement window length at the k moment according to a self-adaptive variable window dividing technology for measurement change detection; step 1.1, calculating the variable quantity of the parameter estimation value in the measurement window length at the moment k-1, p.4; as can be seen from fig. 4 and 5, near the initial time, the variable window method can detect that the change of the estimated turning angular velocity exceeds the threshold δ, and adaptively select the maximum window length, p.9).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litzinger in view of Trudnowski, and in further view of Liang, to dynamically adapt a length of a data window to the sequence of electrical oscillation variable values to calculate the parameters to improve the balance in detection accuracy and calculation amount (the adaptive variable window EM algorithm based on measurement change detection, which is realized by the adaptive variable window dividing technology designed by the invention, can balance the contradiction between parameter identification precision and calculation amount, p.9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Litzinger, in view of Trudnowski, and in further view of Liu et al. “A Rate and Resource Detection Based Receive Buffer Adaptation Approach for High-speed Data Transportation”, IEEE  Proceedings of 19th International Conference on Computer Communications and Networks (Page(s): 1-6, August 2010, hereinafter ‘Liu’.
Litzinger in view of Trudnowski, discloses the claimed limitations as discussed in Claim 1.
However, Litzinger does not specifically disclose adapting dynamically a size of the data buffer to the sequence of values of the electrical oscillation variable.
Liu discloses adapting dynamically a size of the data buffer (In order to avoid the buffer exhaustion, the buffer size can be manually adjusted to a larger value, but since it is difficult to estimate the actual buffer size needed, the fixed buffer size tends to be either too small to meet the requirement, or so large that the system memory would be wasted. Given that a larger buffer needs the more complicated data structures, a larger buffer would give rise to more memory management overhead. To minimize the memory usage while avoiding buffer exhaustion, the buffer requirement needs to be determined dynamically. For example, the buffer requirement can be affected by the processing power of the server (available CPU) and the number of simultaneous clients, p.2, col.2).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litzinger in view of Trudnowski, and in further view of Liu, to dynamically adapt a size of the data buffer to the sequence of values of the electrical oscillation variable to minimize the memory usage while avoiding buffer exhaustion (Liu, p.2, col.2).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Litzinger, in view of Trudnowski, and in further view of Piel et al. (US 10054620 B2), hereinafter ‘Piel’.
Litzinger in view of Trudnowski, discloses the claimed limitations as discussed in Claim 1.
However, Litzinger does not specifically disclose a start of the electrical oscillation is recognized; and values of the electrical oscillation variable determined after the start of the electrical oscillation are used to calculate the parameters of the electrical oscillation.
Piel discloses a start of the electrical oscillation is recognized; and values of the electrical oscillation variable determined after the start of the electrical oscillation are used to calculate the parameters of the electrical oscillation (The upper time window 4 shows the output 20 from a point in time T.sub.−120 up to a point in time T.sub.0. The duration of the time window 4 is thus 120 seconds. To provide better illustration, the period is divided into 16 blocks 21, each having a duration of 7.5 seconds. In the last two blocks 23, 24, an output oscillation 7 occurs, which starts initially having a very large amplitude, and which is heavily attenuated up to the point in time T.sub.0. At the point in time T.sub.−7.5, i.e., 7.5 seconds before the end of the time window, the output oscillation 7 has an amplitude 10, p.9).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litzinger in view of Trudnowski, and in further view of Piel, to recognize a start of the electrical oscillation and determine the electrical oscillation variable values to calculate the parameters after the start of the oscillation to improve detection accuracy and speed (In the time window 6, the output oscillation 7 may be determined even more accurately and rapidly, since only the last 7.5 seconds of the output oscillation are considered here, p.10).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Litzinger, in view of Trudnowski, and in further view of Hancock et al. (US 20040172207 A1), hereinafter ‘Hancock’.
Litzinger in view of Trudnowski, discloses the claimed limitations as discussed in Claim 1.
However, Litzinger does not specifically disclose a number of values of the electrical oscillation variable used to calculate the parameters corresponds to a power of two 2N.
Hancock discloses a number of values used to calculate corresponds to a power of two 2N (In order to get the highest accuracy in rms calculations (such as RMS voltage and current calculations) the A/D 150 may sample an integral number of times per line frequency cycle. To minimize the amount of processing power used for calculating fast Fourier transforms ("FFTs") the integral number may be a determined value such as, a power of two. Therefore, it may be desirable to sample at a sample rate of, for example, 256 samples per line frequency cycle [0035]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Litzinger in view of Trudnowski, and in further view of Hancock to utilize 2N number of values of the electrical oscillation variable to calculate the parameters to improve calculation accuracy and minimize the amount of processing power used for calculating fast Fourier transforms (Hancock).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Budhraja et al. (US 8060259 B2) discloses a real-time performance monitoring system for monitoring an electric power grid. 
Stefan Piel (EP 3252482 A1) discloses a method and a control center device for determining a phase angle of a power swing in an electrical energy supply network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863